NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-4838-16T3


PNC BANK, NATIONAL
ASSOCIATION,

        Plaintiff-Respondent,

v.

GRACE S. WONG,

        Defendant-Appellant,

and

STEVEN L. WONG, FULL
SERVICE REALTY LLC, 69 NORTH
FRANKLIN TURNPIKE, LIMITED
LIABILITY COMPANY, 391 FRANKLIN
TURNPIKE, LIMITED LIABILITY
COMPANY and 40 LAKEVIEW DRIVE,
LIMITED LIABILITY COMPANY,

     Defendants.
________________________________

              Submitted July 23, 2018 – Decided August 14, 2018

              Before Judges Whipple and Suter.

              On appeal from Superior Court of New Jersey,
              Law Division, Bergen County, Docket No. L-
              9306-12.

              Grace S. Wong, appellant pro se.
            Dilworth Paxson LLP, attorneys for respondent
            (Francis P. Maneri, on the brief).

PER CURIAM

      Grace S. Wong appeals from the trial court's April 28, 2017

order denying her motion to compel PNC Bank, National Association

(PNC), to file a Warrant of Satisfaction of Judgment and refund

extra proceeds with interest.      For the reasons that follow, we

affirm.

      The lengthy history of litigation surrounding this matter is

set forth in Wong v. PNC Bank, No. A-5596-15 (App. Div. Oct. 11,

2017).    As such, a brief summary will suffice here.

      On December 11, 2014, a judgment for $1,305,707.09 was entered

in favor of PNC against defendants Wong, Steven L. Wong, Full

Service Realty LLC, 69 North Franklin Turnpike LLC, 391 Franklin

Turnpike LLC, and 40 Lakeview Drive, LLC (the Judgment).1         The

Judgment stemmed from a loan PNC made to defendants and secured

by personal guarantees and four properties, including a property

in Ramsey (the Ramsey property).

      The trial court entered final judgment of foreclosure for the

Ramsey property on August 18, 2014.    A sheriff's sale was held on

June 5, 2015.    Land Holding, LLC, a PNC affiliate, purchased the

property.


1
    Grace S. Wong is the sole party on appeal.

                                  2                          A-4838-16T3
      On November 24, 2015, Wong filed a complaint alleging PNC

violated a bankruptcy automatic stay order by proceeding with the

sheriff sale for the Ramsey property and that PNC failed to provide

her with sufficient notice.     The court rejected Wong's assertions

and granted PNC's motion for summary judgment, which we affirmed

on October 11, 2017.    Ibid.

      On March 8, 2017, Wong moved to compel PNC to file a Warrant

of Satisfaction of Judgment and refund extra proceeds held with

interest.    In her motion, she argued PNC received $1,327,008.77

in satisfaction of the $1,303,707.092 Judgment.

      On April 28, 2017, the trial court considered and denied

Wong's motion, finding the Judgment had not been satisfied.       The

proceeds from the sheriff sales could not be applied to the

Judgment until all Wong's appeals were completely resolved.       The

judge entered a corresponding order that day.

      Wong moved for reconsideration, which the trial court denied

on June 23, 2017.    This appeal followed.   On appeal, Wong raises

the following issue:

            Can the [p]laintiff refuse to issue the
            Warrant of Satisfaction if the amount of sale
            proceeds paid into the account of the
            Plaintiff is in excess of the total amount of
            Judgment?



2
    This figure does not include post-judgment interest.

                                   3                         A-4838-16T3
     Wong again argues PNC received $1,327,008.77 against the

Judgment of $1,303,707.09.         She contends the Judgment was fully

paid because the Ramsay property was sold at a sheriff sale, and

the proceeds should have been applied against the Judgment.                 She

provided no evidence or detail how the Judgment was satisfied,

but, in her certification to the trial court, she listed certain

amounts as paid that should be credited towards satisfaction of

the Judgment.        However, these totals as presented to the trial

court lack evidentiary support.               When Wong filed the motion on

March 8, 2017, the Ramsey property was still in litigation.                That

matter   was   not    resolved   until       October   11,   2017.   See   ibid.

Moreover, there are other challenges pending in other courts.3                As

the trial court correctly held, until issues surrounding the Ramsey

property are completely resolved, no credit can be applied toward

the Judgment.

     Affirmed.




3
   On April 28, 2017 Wong's appeal of the Bankruptcy Court order
denying her automatic stay challenge was still pending in the
United States District Court for the District of New Jersey, Docket
No. 2:16-cv-02254. Other related matters were still pending in
the Bankruptcy Court.

                                         4                             A-4838-16T3